--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Subscribers Resident Overseas)

THIS SUBSCRIPTION AGREEMENT is dated for reference April 11, 2008.

TO: MabCure Inc., a Nevada corporation (the "Company")   3702 South Virginia
Street, #G12 – 401   Reno, Nevada 89502   USA

Purchase of Units

1.                       Subscription

1.1                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein,
___________________________________ (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase ______________ units (the "Units") at a
price per Unit of US$1.00 (such subscription and agreement to purchase being the
"Subscription"), for an aggregate purchase price of US$______________ (the
"Subscription Proceeds").

1.2                      Each Unit will consist of: (i) one share in the common
stock of the Company (each, a "Share"); (ii) one non-transferable common stock
purchase warrant (each, an "One Year Warrant") entitling the holder thereof to
purchase one Share (each, an "One Year Warrant Share"), as presently
constituted, for a period of one year commencing at the Closing (as defined
below), at a price per One Year Warrant Share of US$1.25; and (iii) one
non-transferable common stock purchase warrant (each, a "Two Year Warrant" and,
together with the One Year Warrants, the "Warrants") entitling the holder
thereof to purchase one Share (each, a "Two Year Warrant Share" and, together
with the One Year Warrant Shares, the "Warrant Shares"), as presently
constituted, for a period of two years commencing at the Closing (as defined
below), at a price per Two Year Warrant Share of US$1.25. Certificate(s)
representing the One Year Warrants will be in the form attached as Exhibit "A"
hereto and certificate(s) representing the Two Year Warrants will be in the form
attached as Exhibit "B" hereto. The Shares, Warrants and the Warrant Shares are
collectively referred to as the "Securities".

1.3                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Units to the Subscriber.

--------------------------------------------------------------------------------

- 2 -

1.4                      Subject to the terms hereof, the Subscription will be
effective upon its acceptance by the Company. The Subscriber acknowledges that
the offering of Units contemplated hereby (the "Offering") is not subject to any
minimum aggregate subscription level.

2.                        Payment

2.1                      The Subscription Proceeds will accompany this
Subscription and will be paid by certified cheque or bank draft drawn on a major
bank, or a bank in the United States reasonably acceptable to the Company, and
made payable and delivered as directed to the Company. Alternatively, the
Subscription Proceeds may be wired as the Company instructs, pursuant to wiring
instructions that will be provided to the Subscriber upon request. If the funds
are wired to the Company’s lawyers, those lawyers are authorized to immediately
deliver the funds to the Company.

2.2                      The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company. In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, within 30
days of the delivery of an executed Subscription Agreement by the Subscriber,
this Subscription Agreement, the Subscription Proceeds (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Subscription Agreement.

2.3                      Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Shares have been issued to the
Subscriber.

3.                        Documents Required from Subscriber

3.1                      The Subscriber will complete, sign and return to the
Company an executed copy of this Subscription Agreement.

3.2                      The Subscriber will complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities and applicable law.

4.                        Closing

4.1                      Closing of the offering of the Securities (the
"Closing") will occur on or before April 15, 2008, or on such other date as may
be determined by the Company (the "Closing Date").

4.2                      The Company may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Shares and the Warrants to such subscriber(s) against payment therefor at
any time on or prior to the Closing Date.

5.                        Acknowledgements of Subscriber

5.1                      The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;


--------------------------------------------------------------------------------

- 3 -

  (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act;

        (c)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of information (the receipt of which is hereby acknowledged) which has
been filed by the Company with the United States Securities and Exchange
Commission (the "SEC") and in compliance, or intended compliance, with
applicable securities legislation (collectively, the "Public Record");

        (d)

if the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

        (e)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (f)

there is no government or other insurance covering the Securities;

        (g)

there are risks associated with an investment in the Securities, as more fully
described in certain information forming part of the Public Record;

        (h)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares or Warrant Shares; provided,
however, that the Subscriber may sell or otherwise dispose of any of the Shares
or Warrant Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;

        (i)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (j)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (k)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;


--------------------------------------------------------------------------------

- 4 -

  (l)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

          (m)

the Company will refuse to register any transfer of the Shares or the Warrant
Shares not made in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act;

          (n)

the statutory and regulatory basis for the exemption claimed for the Securities,
although in technical compliance with Regulation S, would not be available if
the offering is part of a plan or scheme to evade the registration provisions of
the 1933 Act;

          (o)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions; and

          (p)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.                        Representations, Warranties and Covenants of the
Subscriber

6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants will
survive the Closing) that:

  (a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

        (c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (d)

the Subscriber is not a U.S. Person;

        (e)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (f)

the Subscriber is resident in the jurisdiction set out under the heading "Name
and Address of Subscriber" on the signature page of this Subscription Agreement;


--------------------------------------------------------------------------------

- 5 -

  (g)

the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

          (h)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

          (i)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account (except for the circumstances outlined in paragraph
6.1(l)), for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities;

          (j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

          (k)

the Subscriber: (i) is able to fend for itself in the Subscription; (ii) has
such knowledge and experience in business matters as to be capable of evaluating
the merits and risks of its prospective investment in the Securities; and (iii)
has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

          (l)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts:

          (i)

the Subscriber has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

          (ii)

the investor accounts for which the Subscriber acts as a fiduciary or agent
satisfy the definition of an "Accredited Investor", as the term is defined in
Regulation D under the 1933 Act;

          (m)

the Subscriber acknowledges that the Subscriber has not acquired the Securities
as a result of, and will not itself engage in, any "directed selling efforts"
(as defined in Regulation S under the 1933 Act) in the United States in respect
of any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Securities; provided, however, that the Subscriber may sell or otherwise dispose
of any of the Securities pursuant to registration of any of the Securities
pursuant to the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

          (n)

the Subscriber is not aware of any advertisement of any of the Securities;

          (o)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or


--------------------------------------------------------------------------------

- 6 -

  (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system;


  (p)

the Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the acquisition of the Units,

            (ii)

is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Units under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

            (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

            (iv)

represents and warrants that the acquisition of the Units by the Subscriber does
not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

            B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

           

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably; and

            (q)

the Subscriber acknowledges that the Escrowed Securities (as defined below in
Section 10.1) will be subject to the following terms, namely:

            (i)

if the Company achieves one of the Milestones (as defined below) within eight
months from the date on which the Company moves into its research facility after
the closing of the transactions contemplated by an asset purchase agreement made
between the Company, Indigoleaf Associates Ltd. and Dr. Amnon Gonenne, dated
January 10, 2008 (the "Closing"), then the Subscriber, on a pro rata basis with
the other subscribers to the Offering, will exercise Warrants for at least
$950,000 (i.e. at least 760,000 warrants at $1.25 per common share) within 30
days after receipt of the Company's written notice that it achieved such a
Milestone (but not earlier than 90 days after the Closing). Provided that if the
price of the Shares, as quoted on the NASDAQ Over-the-Counter Bulletin Board (or
other exchange on which the shares are traded) on the date the Company achieves
a Milestone, is less than $1.25 per share, then the directors of the Company
may, in their sole discretion, allow the subscribers to the Offering to
purchase, on a pro rata basis, Shares at the then market price, in the aggregate
amount of $950,000 without penalty as provided by Section 6.1(q)(ii) hereof. For
the purposed hereof, each of the following will be deemed a "Milestone":


--------------------------------------------------------------------------------

- 7 -

  A.

sequencing of the variable region of the novel melanoma Mab and filing a patent
for that Mab;

        B.

creating novel Mabs against breast cancer which react with at least three
different breast cancer specimen (tissue or sera) and do not cross react with a
negative control (e.g. normal tissue or serum); or

        C.

creating novel Mabs against colorectal cancer which react with at least three
different colorectal cancer specimen (tissue or sera) and do not cross react
with a negative control (e.g. normal tissue or serum).


  (ii)

if the Subscriber defaults on its commitment to exercise its portion of the
Warrants pursuant to the provisions of Section 6.1(q)(i) hereof, then, without
limiting the remedies of the Company for such breach, all of the Subscriber's
Warrants held in escrow pursuant to Section 10.1 hereof will immediately expire,
and the Subscriber's Shares held in escrow pursuant to Section 10.1hereof above
will be immediately transferred to the Company.

7.                        Acknowledgement and Waiver

7.1                      The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information contained in the Public Record. The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities.

8.                        Legending of Subject Securities

8.1                      The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

8.2                      The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

9.                        Piggyback Registration Rights

9.1                      If the Company determines to proceed with the
preparation and filing with the SEC of a registration statement (the
"Registration Statement") relating to an offering for its own account or the
account of others under the 1933 Act of any of its common shares, other than on
Form S-4 or Form S-8 (each as promulgated

--------------------------------------------------------------------------------

- 8 -

under the 1933 Act) or its then equivalents relating to equity securities
issuable in connection with stock option or other employee benefit plans, then
the Company will send to the Subscriber written notice of such determination
and, if within thirty (30) days after receipt of such notice, the Subscriber
will so request in writing, then the Company will cause the registration under
the 1933 Act of the Shares (the "Registrable Securities") and; provided that, if
at any time after giving written notice of its intention to register any of its
common shares and prior to the effective date of the registration statement
filed in connection with such registration, then the Company will determine for
any reason not to register or to delay registration of such common shares, the
Company may, at its election, give written notice of such determination to the
Subscriber and, thereupon: (i) in the case of a determination not to register,
will be relieved of its obligation to register the Registrable Securities in
connection with such registration; and (ii) in the case of a determination to
delay registering, will be permitted to delay registering the Registrable
Securities for the same period as the delay in registering such other common
shares. The Company will include in such registration statement all or any part
of the Registrable Securities; provided, however, that the Company will not be
required to register any shares that are eligible for sale pursuant to Rule
144(k) of the 1933 Act. Notwithstanding any other provision in this section, if
the Company receives a comment from the SEC which effectively results in the
Company having to reduce the number of Registrable Securities included on such
Registration Statement, then the Company may, in its sole discretion, reduce on
a pro rata basis the number of Registrable Securities to be included in such
Registration Statement.

9.2                      In connection with each Registration Statement
described in this section, the Subscriber will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably will be necessary in order to assure
compliance with federal and applicable state securities laws. The Company may
require the Subscriber to furnish to the Company a certified statement as to the
number of shares of common stock beneficially owned by the Subscriber and the
name of the natural person thereof that has voting and dispositive control over
the Registrable Shares.

9.3                      All fees and expenses incidental to the performance of
or compliance with the filing of the Registration Statement will be borne by the
Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence will include, without limitation: (i) all registration and filing fees,
including, without limitation, fees and expenses: (A) with respect to filings
required to be made with the OTC Bulletin Board or other exchange or quotation
service on which the common stock of the Company is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws; (ii)
printing expenses, including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses, if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement; (iii)
messenger, telephone and delivery expenses; (iv) fees and disbursements of
counsel for the Company; (v) 1933 Act liability insurance, if the Company so
desires such insurance; and (vi) fees and expenses of all other persons retained
by the Company in connection with the filing of the Registration Statement. In
addition, the Company will be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement, including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties, the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event will the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Subscriber.

9.4                      The Company will, notwithstanding any termination of
this Subscription Agreement, indemnify and hold harmless the Subscriber, its
officers, directors, agents and employees, and each person who controls the
Subscriber (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except to the extent, but only to the extent, that: (i) such
untrue statements or omissions are based solely upon information regarding the
Subscriber furnished in writing to the Company by the Subscriber expressly for
use therein, or to the extent that such information relates to the Subscriber or
the Subscriber's proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by the Subscriber expressly for
use in the

--------------------------------------------------------------------------------

- 9 -

Registration Statement, or in any amendment or supplement thereto; or (ii) the
use by the Subscriber of an outdated or defective Registration Statement after
the Company has notified the Subscriber in writing that the Registration
Statement is outdated or defective.

9.5                      The Subscriber will indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the 1933 Act and Section 20 of
the 1934 Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (i) the Subscriber's failure to comply with the prospectus delivery
requirements of the 1933 Act; or (ii) any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading: (A)
to the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by the Subscriber to the
Company specifically for inclusion in the Registration Statement, or (B) to the
extent that such untrue statements or omissions are based solely upon
information regarding the Subscriber furnished in writing to the Company by the
Subscriber expressly for use therein, or (C) to the extent that such information
relates to the Subscriber or the Subscriber's proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Subscriber expressly for use in the Registration Statement or in any amendment
or supplement thereto; or (iii) the use by the Subscriber of an outdated or
defective Registration Statement after the Company has notified the Subscriber
in writing that the Registration Statement is outdated or defective. In no event
will the liability of the Subscriber hereunder be greater in amount than the
dollar amount of the net proceeds received by the Subscriber upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

9.6                      If a claim for indemnification hereunder is unavailable
to either the Company or the Subscriber (in each case, an "Indemnified Party or
Indemnified Parties", as applicable) (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
will contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses will be deemed to include, subject to the limitations set forth in
this Subscription, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, no Subscriber will be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Subscriber from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Subscriber has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by the Subscriber.

10.                      Escrow

10.1                    The Subscriber agrees and acknowledges that the
subscription and purchase of the Units hereunder will subject to the following
escrow provisions: all Warrants issued to the Subscriber and one-third (1/3) of
the aggregate number of Shares issued to the Subscriber (collectively, the
"Escrow Securities") will be held in escrow by Clark Wilson LLP (the "Escrow
Agent") pursuant to the provisions of this Section 10.1 and released to the
Subscriber and the Company, as applicable, pursuant to the provisions hereof and
the escrow agreement to be entered into among the Company, the Subscriber and
the Escrow Agent, a copy of is attached as Exhibit "C' hereto. While any Escrow
Securities remain in escrow, the Subscriber will have voting rights for the
Shares in escrow, and

--------------------------------------------------------------------------------

- 10 -

distributions of stock of the Company made in respect of such shares will be
distributed to the Escrow Agent to be held pursuant to the same terms and
conditions the Escrow Agent holds the Subscriber's Escrow Securities. All other
distributions made in respect of such Escrow Securities will be distributed
directly to the Financiers.

11.                      Costs

11.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares will be borne by the Subscriber.

12.                      Governing Law

12.1                    This Subscription Agreement is governed by the laws of
the State of Nevada. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the State of Nevada.

13.                      Survival

13.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, will
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Units by the
Subscriber pursuant hereto.

14.                      Assignment

14.1                    This Subscription Agreement is not transferable or
assignable.

15.                      Severability

15.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement will not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

16.                      Entire Agreement

16.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Units and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Company or by anyone else.

17.                      Notices

17.1                    All notices and other communications hereunder will be
in writing and will be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber will be
directed to the address on page 11 and notices to the Company will be directed
to it at MabCure Inc., 3702 South Virginia Street, #G12 – 401, Reno, Nevada
89502 USA, Attention: President, Fax: (775) 201–1499.

18.                      Counterparts and Electronic Means

                            This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, will
constitute an original and all of which together will constitute one instrument.
Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date hereinafter set forth.

--------------------------------------------------------------------------------

- 11 -

19.                      Delivery Instructions

19.1                    The Subscriber hereby directs the Company to deliver the
Share and Warrant Certificates to:

      (name)           (address)

19.2                    The Subscriber hereby directs the Company to cause the
Shares to be registered on the books of the Company as follows:

      (name)           (address)

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

      (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of Subscriber)           (Country of Subscriber)


--------------------------------------------------------------------------------

- 12 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by MabCure Inc.

DATED at _____________________________________, the _____ day of April, 2008.

MABCURE INC.


Per:    _______________________________________
           Authorized Signatory

--------------------------------------------------------------------------------

EXHIBIT "A"

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (CENTRAL STANDARD TIME) ON April 15, 2009.

SHARE PURCHASE WARRANTS
TO PURCHASE SHARES IN THE COMMON STOCK OF
MABCURE INC.

incorporated in the State of Nevada

CERTIFICATE NO.:______________ April 11, 2008

                        THIS IS TO CERTIFY THAT _____________________, (the
"Holder") of _____________________, has the right to purchase, upon and subject
to the terms and conditions hereinafter referred to, up to ______________ fully
paid and non-assessable shares (the "Shares") in the common stock of MABCURE
INC. (hereinafter called the "Company") on or before 4:30 p.m. (Pacific Standard
time) on April 15, 2009 (the "Expiry Date") at a price per Share (the "Exercise
Price") of US$1.25 on the terms and conditions attached hereto as Appendix "A"
(the "Terms and Conditions").

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE (1) SHARE.
THIS CERTIFICATE REPRESENTS ______________ WARRANTS.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

[Remainder of page intentionally left blank; signature page to follow.]

--------------------------------------------------------------------------------

- 2 -

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of April, 2008.

MABCURE INC.


Per:    ______________________________________
           Authorized Signatory

PLEASE NOTE THAT ALL SHARE CERTIFICATES WILL BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------

Appendix "A"

TERMS AND CONDITIONS dated April 11, 2008, attached to the Warrants issued by
MabCure Inc.

1.                        INTERPRETATION

1.1                      Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

"Company" means MABCURE INC. until a successor corporation will have become such
as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter "Company" will mean such successor
corporation;

        (b)

"Company’s Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a board, or whenever duly empowered, action by an executive committee
of the board;

        (d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (f)

"shares" means the shares in the common stock of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

        (h)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2                      Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3                      Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4                      Applicable Law

The Warrants will be construed in accordance with the laws of the State of
Nevada.

--------------------------------------------------------------------------------

- 2 -

2.                        ISSUE OF WARRANTS

2.1                      Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2                      Warrant to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3                      Issue in substitution for Lost Warrants

  (a)

If a Warrant certificate becomes mutilated, lost, destroyed or stolen, the
Company, at its discretion, may issue and deliver a new certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated certificate, or in lieu of,
and in substitution for such lost, destroyed or stolen certificate and the
Warrants represented by such substituted certificate will be entitled to the
benefit hereof and rank equally in accordance with its terms with all other
Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant certificate pursuant hereto will
bear the cost of the issue thereof and in case of loss, destruction or theft
furnish to the Company such evidence of ownership and of loss, destruction, or
theft of the certificate so lost, destroyed or stolen as will be satisfactory to
the Company in its discretion and such applicant may also be required to furnish
indemnity in amount and form satisfactory to the Company in its discretion, and
will pay the reasonable charges of the Company in connection therewith.

2.4                      Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle it to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.                        NOTICE

3.1                      Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant certificate or to
such other address as any Holder may specify by notice in writing to the
Company, and any such notice will be deemed to have been given and received by
the Holder to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered.

3.2                      Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the

--------------------------------------------------------------------------------

- 3 -

Company to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered:

MABCURE INC.
3702 South Virginia Street, #G12 – 401
Reno, Nevada 89502
USA

Attention: President

Fax No. (775) 201-1499

with a copy to:

CLARK WILSON LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia
Canada V6C 3H1

Attention: Jonathan Lotz

Fax: (604) 687-6314

4.                        EXERCISE OF WARRANTS

4.1                      Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, for the purchase
price applicable at the time of surrender in respect of the shares subscribed
for in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to,
Section 3.2 hereof.

4.2                      Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3                      Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in

--------------------------------------------------------------------------------

- 4 -

addition be entitled to receive a new Warrant in respect of the balance of the
shares which he was entitled to purchase pursuant to the surrendered Warrant and
which were not then purchased.

4.4                      Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5                      Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6                      Time of Essence

Time will be of the essence hereof.

4.7                      Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$1.25. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8                      Adjustment of Exercise Price

  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

          (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be; or

          (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

         

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

         

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).


--------------------------------------------------------------------------------

- 5 -

  (b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

4.9                      Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8 hereof, such questions will be
conclusively determined by the Company’s Auditors, or, if they decline to so act
any other firm of certified public accountants in the United States of America
that the Company may designate and who will have access to all appropriate
records and such determination will be binding upon the Company and the Holders
of the Warrants.

5.                        COVENANTS BY THE COMPANY

5.1                      Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

6.                        WAIVER OF CERTAIN RIGHTS

6.1                      Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

7.                        MODIFICATION OF TERMS, MERGER, SUCCESSORS

7.1                      Modification of Terms and Conditions for Certain
Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

7.2                      Warrants Not Transferable

The Warrants and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

MABCURE INC.

 

By:      __________________________________________
             Authorized Signatory

--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

TO: MABCURE INC.   3702 South Virginia Street, #G12 – 401   Reno, Nevada 89502  
USA

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the "Shares") of MABCURE INC. (the "Company") pursuant to the
within Warrants at US$1.25 per Share on the terms specified in the said
Warrants. This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.

The undersigned Holder hereby certifies that the undersigned is not a U.S.
person and is not subscribing for the Shares on Behalf of a U.S. person.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                                
            TOTAL:    

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, ______.

In the presence of:


Signature of Witness   Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)       Address          

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription will correspond in every particular with the
name written upon the face of the Warrant certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
will sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign will be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail will be employed.

--------------------------------------------------------------------------------

EXHIBIT "B"

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT
4:30 P.M. (CENTRAL STANDARD TIME) ON April 15, 2010.

SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF
MABCURE INC.

incorporated in the State of Nevada

CERTIFICATE NO.:______________ April 11, 2008

                            THIS IS TO CERTIFY THAT _____________________, (the
"Holder") of _____________________, has the right to purchase, upon and subject
to the terms and conditions hereinafter referred to, up to ______________ fully
paid and non-assessable shares (the "Shares") in the common stock of MABCURE
INC. (hereinafter called the "Company") on or before 4:30 p.m. (Pacific Standard
time) on April 15, 2010 (the "Expiry Date") at a price per Share (the "Exercise
Price") of US$1.25 on the terms and conditions attached hereto as Appendix "A"
(the "Terms and Conditions").

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS ______________WARRANTS.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

[Remainder of page intentionally left blank; signature page to follow.]

--------------------------------------------------------------------------------

- 2 -

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of April, 2008.

MABCURE INC.


Per:     _________________________________                            
            Authorized Signatory

PLEASE NOTE THAT ALL SHARE CERTIFICATES WILL BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------

Appendix "A"

TERMS AND CONDITIONS dated April 11, 2008 attached to the Warrants issued by
MABCURE INC.

1.                        INTERPRETATION

1.1                      Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

"Company" means MABCURE INC. until a successor corporation will have become such
as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter "Company" will mean such successor
corporation;

        (b)

"Company’s Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a board, or whenever duly empowered, action by an executive committee
of the board;

        (d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (f)

"shares" means the shares in the common stock of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

        (h)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2                      Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3                      Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4                      Applicable Law

The Warrants will be construed in accordance with the laws of the State of
Nevada.

--------------------------------------------------------------------------------

- 2 -

2.                        ISSUE OF WARRANTS

2.1                      Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2                      Warrant to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3                      Issue in substitution for Lost Warrants

  (a)

If a Warrant certificate becomes mutilated, lost, destroyed or stolen, the
Company, at its discretion, may issue and deliver a new certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated certificate, or in lieu of,
and in substitution for such lost, destroyed or stolen certificate and the
Warrants represented by such substituted certificate will be entitled to the
benefit hereof and rank equally in accordance with its terms with all other
Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant certificate pursuant hereto will
bear the cost of the issue thereof and in case of loss, destruction or theft
furnish to the Company such evidence of ownership and of loss, destruction, or
theft of the certificate so lost, destroyed or stolen as will be satisfactory to
the Company in its discretion and such applicant may also be required to furnish
indemnity in amount and form satisfactory to the Company in its discretion, and
will pay the reasonable charges of the Company in connection therewith.

2.4                      Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle it to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.                        NOTICE

3.1                      Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant certificate or to
such other address as any Holder may specify by notice in writing to the
Company, and any such notice will be deemed to have been given and received by
the Holder to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered.

3.2                      Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the

--------------------------------------------------------------------------------

- 3 -

Company to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered:

MABCURE INC.
3702 South Virginia Street, #G12 – 401
Reno, Nevada 89502
USA

Attention: President

Fax No. (775) 201-1499

with a copy to:

CLARK WILSON LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia
Canada V6C 3H1

Attention: Jonathan Lotz

Fax: (604) 687-6314

4.                        EXERCISE OF WARRANTS

4.1                      Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, for the purchase
price applicable at the time of surrender in respect of the shares subscribed
for in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to,
Section 3.2 hereof.

4.2                      Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3                      Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in

--------------------------------------------------------------------------------

- 4 -

addition be entitled to receive a new Warrant in respect of the balance of the
shares which he was entitled to purchase pursuant to the surrendered Warrant and
which were not then purchased.

4.4                      Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5                      Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6                      Time of Essence

Time will be of the essence hereof.

4.7                      Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$1.25. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8                      Adjustment of Exercise Price

  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

          (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be, or

          (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

         

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article 4 relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

         

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 11.8.


--------------------------------------------------------------------------------

- 5 -

  (b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

4.9                      Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.                        COVENANTS BY THE COMPANY

5.1                      Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

6.                        WAIVER OF CERTAIN RIGHTS

6.1                      Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

7.                        MODIFICATION OF TERMS, MERGER, SUCCESSORS

7.1                      Modification of Terms and Conditions for Certain
Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

7.2                      Warrants Not Transferable

The Warrants and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

MABCURE INC.

 

By:        _____________________________________________
               Authorized Signatory

--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

TO: MABCURE INC.   3702 South Virginia Street, #G12 – 401   Reno, Nevada 89502  
USA

The undersigned Holder of the within Warrants hereby subscribes for ____________
shares (the "Shares") in the common stock of MABCURE INC. (the "Company)
pursuant to the within Warrants at US$1.25 per Share on the terms specified in
the said Warrants. This subscription is accompanied by a certified cheque or
bank draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.

The undersigned Holder hereby certifies that the undersigned is not a U.S.
person and is not subscribing for the Shares on Behalf of a U.S. person.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                                
            TOTAL:    

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, ______.

In the presence of:


Signature of Witness   Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)       Address          

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription will correspond in every particular with the
name written upon the face of the Warrant certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
will sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign will be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail will be employed.

--------------------------------------------------------------------------------

EXHIBIT "C"

Escrow Agreement

THIS AGREEMENT made as of the ____ day of April, 2008.

AMONG:

> > > MABCURE INC., a corporation organized under the laws of Nevada, having an
> > > address at 3702 South Virginia Street, Suite G12 – 401, Reno, Nevada
> > > 89502, USA
> > > 
> > > (the "Company")

AND:

> > > ________________________________________________________________
> > > ________________________________________________________________
> > > __________________________________
> > > 
> > > (the "Subscriber")

AND:

> > > CLARK WILSON LLP, barristers and solicitors, with an office at 800 – 885
> > > West Georgia Street, Vancouver, British Columbia V6C 3H1, Canada
> > > 
> > > (the "Escrow Agent")

WHEREAS:

A.

The Company and the Subscriber are parties to a private placement subscription
agreement dated for reference April 11, 2008 (the "Subscription Agreement")
pursuant to which the Subscriber has agreed to subscribe for and purchase a
certain number of Units;

    B.

Pursuant to Section 10.1 of the Subscription Agreement, the parties hereto have
agreed that the Company shall deliver the certificates representing all of the
Warrants issued to the Subscriber and the certificates representing one-third
(1/3) of all the Shares issued to the Subscriber pursuant to the Offering (the
Warrants and Shares collectively, the "Securities") to the Escrow Agent, which
shall be held in escrow and released in accordance with the provisions set forth
herein; and

    C.

The Escrow Agent has agreed to accept, hold and release the Securities deposited
with it pursuant to the Subscription Agreement, and the dividends and other
distributions in respect thereof, in accordance with the provisions set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto covenant and agree as
follows:

--------------------------------------------------------------------------------

- 2 -

1.                        INTERPRETATION

1.1                      Definitions. Terms used as defined terms not otherwise
defined herein shall have the meanings ascribed thereto in Subscription
Agreement. The following terms shall have the following meanings when used
herein:

  (a)

"Certificates" means, collectively, the Share Certificate, the Warrant
Certificate and the certificates representing the Dividend Securities;

          (b)

"Dividend Securities" shall have the meaning ascribed thereto in Section 3.1
hereof;

          (c)

"Escrow Fund" means the Warrants and Shares deposited with and held by the
Escrow Agent hereunder and includes the Dividend Securities;

          (d)

"Escrow Period" means the period of eight months commencing on the date on which
the Company moves into its research facility after the Purchase and Sale
Closing;

          (e)

"Investors" means the purchasers of the Units pursuant to the Offering;

          (f)

"Milestone" means any of the following actions by the Company:

          (i)

sequencing of the variable region of the novel melanoma Mab and filing a patent
for that Mab,

          (ii)

creating novel Mabs against breast cancer which react with at least three
different breast cancer specimen (tissue or sera) and do not cross react with a
negative control (e.g. normal tissue or serum), or

          (iii)

creating novel Mabs against colorectal cancer which react with at least three
different colorectal cancer specimen (tissue or sera) and do not cross react
with a negative control (e.g. normal tissue or serum);

          (g)

"Offering" means the offering by the Company in April 2008 of the Units, by way
of private placement;

          (h)

"Offering Closing" means the closing of the Offering, on or before April 15,
2008;

          (i)

"Purchase Agreement" means an agreement for the purchase and sale of certain
intellectual property dated January 10, 2008, between the Company, Indigoleaf
Associates Ltd. and Dr. Amnon Gonenne;

          (j)

"Purchase and Sale Closing" means the closing of the purchase and sale
contemplated by the Purchase Agreement;

          (k)

"Shares" means shares in the common stock of the Company;

          (l)

"Share Certificate" means a certificate representing the Shares purchased by and
registered in the name of the Subscriber pursuant to the Offering;

          (m)

"Units" means the units offered under the private placement pursuant to the
terms of the Subscription Agreement, which units consist of Shares and Warrants;

          (n)

"Warrants" means common share purchase warrants that entitle the holder thereof
to purchase the Shares pursuant to the provisions of the Subscription Agreement;
and includes collectively, the One Year Warrants and the Two Year Warrants; and


--------------------------------------------------------------------------------

- 3 -

  (o)

"Warrant Certificate" means a certificate representing the Warrants purchased by
and registered in the name of the Subscriber pursuant to the Offering.

1.2                      General. In this Agreement:

  (a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

        (b)

all references to any party, whether a party to this Agreement or not, shall be
read with such changes in number and gender as the context or reference
requires;

        (c)

when the context hereof makes it possible, the word "person" includes in its
meaning any firm and any body corporate or politic; and

        (d)

notwithstanding any other provision of the Subscription Agreement, if a conflict
or inconsistency exists between a provision of this Agreement and a provision of
the Subscription Agreement, the provisions of this Agreement shall prevail.

2.                        DEPOSIT INTO ESCROW

2.1                      At the Offering Closing, the Company shall deliver the
Warrant Certificate and the Share Certificate to the Escrow Agent to be held in
escrow by the Escrow Agent in accordance with the terms and subject to the
conditions set forth herein.

2.2                      At the Offering Closing, the Subscriber shall deliver
to the Escrow Agent a duly executed power of attorney to transfer the Shares
(and the Dividend Securities) in the form attached hereto as Schedule "A", in
respect of the Shares represented by the Share Certificate. Without limiting the
generality of the foregoing, the Subscriber hereby appoints the Escrow Agent,
without any further act of the Subscriber, as the agent and attorney-in-fact for
and on behalf of the Subscriber in respect of the Shares represented by the
Share Certificate.

3.                        ESCROW PROVISIONS

3.1                      Holding of Escrow Funds. The Escrow Agent shall hold
the Certificates and certificates representing any shares or other securities
issued or distributed by the Company in respect of the Securities during the
Escrow Period (the "Dividend Securities") pursuant to Part 4 of the Purchase
Agreement for the Escrow Period, subject to the provisions hereof.

3.2                      Required Exercise. Notwithstanding any other provision
hereof, if the Company achieves a Milestone before the expiration of the Escrow
Period, then the Subscriber shall, on a pro rata basis with the other Investors,
exercise the Warrants in the aggregate amount of at least US$950,000 (i.e., at
least 760,000 Warrants at US$1.25 per Share) within 30 days after receipt by the
Subscriber of written notice (the "Exercise Notice") from the Company that it
has achieved a Milestone; provided, however, that such exercise date shall not
occur before 90 days after the Purchase and Sale Closing. Further provided, that
if the share price of the Shares, as quoted on the NASDAQ Over-the-Counter
Bulletin Board (or other exchange on which the Shares are traded) on the date
the Company achieves a Milestone, is less than US$1.25 per Share, then the
directors of the Company may, in their sole discretion, allow the Investors to
purchase, on a pro rata basis, Shares at the then market price, in the aggregate
amount of US$950,000.

3.3                      Failure to Exercise. If the Subscriber defaults on its
commitment to exercise the Warrants pursuant to Section 3.2 hereof, then,
notwithstanding any provision of the Subscription Agreement or the Warrant
Certificate and without limiting the remedies of the Company for such breach:
(i) all of the Warrants registered in the name of the Subscriber and held in
escrow by the Escrow Agent pursuant to the provisions hereof shall immediately
expire and be null and void; and (ii) all the Shares registered in the name of
the Subscriber held in escrow by the Escrow Agent pursuant to the provisions
hereof shall be immediately released to the Company by the Escrow Agent pursuant
to the provisions of Section 3.4(a) hereof. If the Subscriber exercises the
Warrants as

--------------------------------------------------------------------------------

- 4 -

required hereunder, the Escrow Agent shall release to the Subscriber the Shares
of the Subscriber then held in escrow pursuant to the provisions of Section
3.4(b) hereof.

3.4                      Release of Escrow Funds.

  (a)

Default by Subscriber. If an officer of the Company delivers to the Escrow Agent
a notice in writing (the "Subscriber Default Notice"), in form and substance
satisfactory to the Escrow Agent, stating that the Subscriber has breached its
obligations pursuant to Section 3.2 hereof and setting out the particulars in
support of such default and the amount of Securities and Dividend Securities
that the Company wishes released to it from the Escrow Fund (the "Company Escrow
Release"), then the Escrow Agent shall give the Subscriber written notice of
such Subscriber Default Notice and if on or before the 10th day after giving
such notice:

          (i)

the Subscriber delivers to the Escrow Agent a notice of dispute (the "Subscriber
Disputing Declaration"), in form and substance satisfactory to the Escrow Agent,
declaring that the Company is not entitled to the Company Escrow Release, and
the particulars in support of the dispute, then the provisions of Section 3.4(c)
hereof shall apply; or

          (ii)

the Subscriber has not delivered to the Escrow Agent the Subscriber Disputing
Declaration, then the Escrow Agent shall deliver to the Subscriber the
Certificates in respect of the Securities and Dividend Securities set forth in
Subscriber Default Notice from the Escrow Fund.

          (b)

Compliance by Subscriber. If the Subscriber (or an officer of the Subscriber if
the Subscriber is a corporate entity) delivers to the Escrow Agent a notice in
writing (the "Subscriber Compliance Notice"), in form and substance satisfactory
to the Escrow Agent, stating that the Subscriber has complied with its
obligations pursuant to Section 3.2 hereof and setting out the particulars in
support of such compliance and the amount of Securities and Dividend Securities
that the Subscriber wishes released to it from the Escrow Fund (the "Subscriber
Escrow Release"), then the Escrow Agent shall give the Company written notice of
such Subscriber Compliance Notice and if on or before the 10th day after giving
such notice:

          (i)

the Company delivers to the Escrow Agent a notice of dispute (the "Company
Disputing Declaration"), in form and substance satisfactory to the Escrow Agent,
declaring that the Subscriber is not entitled to the Subscriber Escrow Release,
and the particulars in support of the dispute, then the provisions of Section
3.4(c) hereof shall apply; or

          (ii)

the Company has not delivered to the Escrow Agent the Company Disputing
Declaration, then the Escrow Agent shall deliver to the Subscriber the
Certificates in respect of the Securities and Dividend Securities set forth in
Subscriber Compliance Notice from the Escrow Fund.

          (c)

Dispute. If the Escrow Agent receives either a Subscriber Disputing Declaration
or a Company Disputing Declaration within the above time limits, then the Escrow
Agent shall retain the Escrow Funds or portion thereof in dispute and shall only
release the same:

          (i)

in accordance with the joint written direction of the Company and the
Subscriber, in form and substance satisfactory to the Escrow Agent; or

          (ii)

in accordance with an order or final judgment of a court of competent
jurisdiction in favour of the Company or the Subscriber; provided, however, that
the time for any appeal of such order or judgment has elapsed;


--------------------------------------------------------------------------------

- 5 -

and Escrow Agent may institute interpleader proceedings and in such event Escrow
Agent shall not be liable for interest or damages. In the event interpleader
proceedings are instituted hereunder, the Escrow Agent shall be entitled to
reasonable solicitor’s fees and costs.

3.5                      Completion of the Escrow Period. Upon the expiration of
the Escrow Period, the Escrow Agent shall deliver, without further notice to or
directions from the Company, to the Subscriber the Certificates representing the
Securities and the Dividend Securities remaining in the Escrow Fund.
Notwithstanding the foregoing, if the Escrow Agent has received a Subscriber
Default Notice or a Company Disputing Declaration prior to the expiration of the
Escrow Period, then the said Certificates shall be retained by the Escrow Agent
and only released,

  (i)

in accordance with the joint written direction of the Company and the
Subscriber, in form and substance satisfactory to the Escrow Agent; or

        (ii)

in accordance with an order or final judgment of a court of competent
jurisdiction in favour of the Company or the Subscriber; provided, however, that
the time for any appeal of such order or judgment has elapsed;

3.6                      Authorization. The Escrow Agent is hereby authorized by
each of the Company and the Subscriber to make the releases and deliveries
required by each of Sections 3.4 and 3.5 hereof.

3.7                      Proxy Materials. Notwithstanding any provision of the
Purchase Agreement, the parties hereto agree that the Escrow Agent shall not be
obliged to deliver copies of any proxy solicitation materials received by it to
the Subscriber; and the Company agrees that, during the Escrow Period, it shall
attend to the delivery of any proxy solicitation materials to the Subscriber.

3.8                      Voting Rights. While the Shares are held in escrow, the
Subscriber may exercise the voting rights attached thereto and shall be entitled
to participant in distributions of dividends and securities of the Company made
in respect of such Shares; provided, however, that all distributions of
securities of the Company shall be held in escrow by the Escrow Agent pursuant
to the provisions hereof.

4.                        ESCROW AGENT

4.1                      The Company and the Subscriber shall, jointly and
severally, from time to time, and at all times hereafter, well and truly to
save, defend and keep harmless and fully indemnify the Escrow Agent and its
successors and assigns from and against all loss, costs, charges, suits,
demands, claims, damages and expenses which the Escrow Agent and its successors
and assigns may at any time or times hereafter bear, sustain, suffer or be put
unto for or by reason or on account of its acting pursuant to this Agreement or
anything in any manner relating thereto or by reason of the Escrow Agent's
compliance in good faith with the terms hereof.

4.2                      If case proceedings should hereafter be taken in any
court respecting the Securities (or the Dividend Securities), the Escrow Agent
shall not be obliged to defend any such action or submit its rights to the court
until it has been indemnified by other good and sufficient security in addition
to the indemnity given in Section 4.1 hereof against its costs of such
proceedings.

4.3                      The Escrow Agent shall not be bound in any way or by
any contract or agreement, verbal, written or otherwise, between the other
parties hereto whether or not it has notice thereof or of its terms and
conditions and the only duty, liability and responsibility of the Escrow Agent
to the other parties hereto with respect to the subject matter hereof shall be
to hold the Securities (and the Dividend Securities) as set forth herein and to
deliver the same to such persons and other such conditions as are set forth
herein or directed in writing by all the other parties hereto. Without limiting
the generality of the foregoing, the Escrow Agent shall have no duty, liability
or responsibility to any of the other parties hereto or their successors or
assigns in respect of the loss of all or any of the Securities (or the Dividend
Securities), except the duty to exercise in the performance of its obligations
hereunder such care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances. The Escrow

--------------------------------------------------------------------------------

- 6 -

Agent may act on the advice of legal counsel, but shall not be responsible for
acting or failing to act on the advice of legal counsel.

4.4                      The Escrow Agent shall not be required to pass upon the
sufficiency of any of the Securities (or the Dividend Securities) or the notices
delivered to the Escrow Agent hereunder or to ascertain whether or not the
person or persons who have executed, signed or otherwise issued or authenticated
the said documents have authority to so execute, sign or authorize, issue or
authenticate the said documents or any of them, or that they are the same
persons named therein or otherwise to pass upon any requirement of such
instruments that may be essential for their validity, but it shall be sufficient
for all purposes under this Agreement insofar as the Escrow Agent is concerned
that the said documents are deposited with it as specified herein by the other
parties hereto.

4.5                      Notwithstanding any other provision hereof, in the
event that any or all of the Securities (or the Dividend Securities) are
attached, garnished or levied upon under any court order, or if the delivery of
such property is stayed or enjoined by any court order or if any court order,
judgment or decree is made or entered affecting such property or affecting any
act by the Escrow Agent, the Escrow Agent may, in its sole discretion, obey and
comply with all writs, orders, judgments or decrees so entered or issued,
whether with or without jurisdiction, notwithstanding any provision of this
Agreement to the contrary. If the Escrow Agent obeys and complies with any such
writs, orders, judgments or decrees, it shall not be liable to any of the other
parties hereto or to any other person, form or corporation by reason of such
compliance, notwithstanding that such writs, orders, judgments or decrees may be
subsequently reversed, modified, annulled, set aside or vacated.

4.6                      Except as otherwise provided herein, the Escrow Agent
is authorized and directed to disregard in its sole discretion any and all
notices and warnings which may be given to it by any of the other parties hereto
or by any other person, firm, association or corporation. It shall, however, at
its sole discretion, obey the order, judgment or decree of any court of
competent jurisdiction, and it is hereby authorized to comply with and obey such
orders, judgments or decrees and in case of such compliance, it shall not be
liable by reason thereof to any of the other parties hereto or to any other
person, firm, association or corporation, even if thereafter any such order,
judgment or decree may be reversed, modified, annulled, set aside or vacated.

4.7                      Notwithstanding any other provision hereof, if the
Escrow Agent receives any valid court order contrary to the provisions of this
Agreement, the Escrow Agent may continue to hold any or all of the Securities
(and the Dividend Securities) until the lawful determination by a court of
competent jurisdiction or otherwise of the issue between the other parties
hereto.

4.8                      The Escrow Agent may resign as the escrow agent
hereunder by giving not less than ten (10) days written notice thereof to the
Company and the Subscriber. The Company and the Subscriber may terminate the
Escrow Agent by giving not less than ten (10) days written notice to the Escrow
Agent. The resignation or termination of the Escrow Agent shall be effective,
and the Escrow Agent shall cease to be bound by this Agreement, on the date that
is ten (10) days after the date of receipt of the termination notice given
hereunder or on such other date as the Escrow Agent, the Company and the
Subscriber may agree upon. All indemnities granted to the Escrow Agent hereunder
shall survive: (a) the termination of this Agreement; or (b) the termination or
resignation of the Escrow Agent for whatever reason. In the event of termination
or resignation of the Escrow Agent, the Escrow Agent shall, within that ten (10)
days notice period, deliver the Securities (and the Dividend Securities) and any
other property in the Escrow Fund to the new escrow agent to be named by the
Company and the Subscriber.

4.9                      Notwithstanding any other provision hereof, the Escrow
Agent may act upon any written instructions given jointly by the Company and the
Subscriber.

4.10                    Notwithstanding any other provision hereof, if any
dispute arises between any of the parties hereto with respect to this Agreement
or any matters arising in respect thereof, the Escrow Agent may in its sole
discretion deliver and interplead the Securities and/or any other property in
the Escrow Fund into court and such delivery and interpleading shall be an
effective discharge to the Escrow Agent of all of its obligations hereunder.

--------------------------------------------------------------------------------

- 7 -

5.                        FEES

5.1                      The Company shall pay all of the compensation of the
Escrow Agent and shall reimburse the Escrow Agent for any and all reasonable
expenses, disbursements and advances made by the Escrow Agent in the performance
of its duties hereunder, including, but not limited to, reasonable fees,
expenses and disbursements incurred by its counsel.

6.                        GENERAL

6.1                      Except as otherwise provided herein, no subsequent
alteration, amendment, change, or addition to this Agreement shall be binding
upon the parties hereto unless reduced to writing and signed by the parties
hereto.

6.2                      This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

6.3                      The parties hereto shall execute and deliver all such
further documents, do or cause to be done all such further acts and things, and
give all such further assurances as may be necessary to give full effect to the
provisions and intent of this Agreement.

6.4                      This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

6.5                      The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the provisions of this Agreement, this being in addition to any other remedy to
which they are entitled under this Agreement.

6.6                      Any notice required or permitted to be given under this
Agreement shall be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address:

  (a)

If to the Company:

       

3702 South Virginia Street, Suite G12 – 401 Reno, Nevada 89502 USA

       

Attention: President

       

Telephone: (775) 338-2598 Facsimile: (775) 201-1499

        (b)

If to the Subscriber:

__________________________
__________________________
__________________________

       

Telephone: ______________
Facsimile:   ______________


--------------------------------------------------------------------------------

- 8 -

  (c)

If to the Escrow Agent:

       

Clark Wilson LLP

 

800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada

       

Attention: Jonathan C. Lotz

       

Telephone:        (604) 687-5700
Facsimile:           (604) 687-6314

(or to such other address as any party may specify by notice in writing to
another party). Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day shall be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be. Any notice sent
by prepaid registered mail shall be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice shall not be effectively given until actually delivered.

6.7                      The Company and the Subscriber acknowledge that the
Escrow Agent is legal counsel to the Company and in respect of the purchase and
sale contemplated by the Purchase Agreement and acknowledge and agree that the
Escrow Agent may, notwithstanding that it also acts as Escrow Agent pursuant to
this Agreement, continue to act as legal counsel to the Company during the term
of this Agreement and before and after any assignment of the Escrow Agent’s
rights and obligations hereunder to a successor escrow agent. The Escrow Agent
shall be deemed not to be in a conflict by virtue of the Escrow Agent holding
the Escrow Funds or performing its duties hereunder.

6.8                      All costs and expenses of or incidental to the
transactions contemplated in this Escrow Agreement are to be assumed and paid by
the Company.

6.9                      Time is of the essence of this Agreement.

6.10                    This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto, it being
understood that all parties hereto need not sign the same counterpart. This
Agreement may be executed by delivery of executed signature pages by fax and
such fax execution shall be effective for all purposes.

[Remainder of page intentionally left blank; signature page to follow.]

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

The Company:

MABCURE INC.


Per:       _____________________________________________

 

The Subscriber:

SIGNED, SEALED and DELIVERED by )     )     )   (Name of Subscriber) in the
presence of: )     )     )   Signature ) (Signature of Subscriber)   ) Name:
Print Name )     )   Address )     )     )         Occupation    

 

The Escrow Agent:

CLARK WILSON LLP


Per:       _____________________________________________
Name:   Bernard Pinsky
Title:     Partner

--------------------------------------------------------------------------------

SCHEDULE "A"

Power of Attorney to Transfer Shares

FOR VALUE RECEIVED __________________________ hereby sells, assigns and
transfers unto

____________________________________________________________________________________________
(Name of Transferee)

____________________________________________________________________________________________
(Address of Transferee)

__________________________ shares in the common stock of MABCURE INC., a
corporation organized and existing under the State of Nevada (the
"Corporation"), standing in his name on the books of the Corporation, which
shares are represented by Certificate (s) No (s) __________________________ and
does hereby irrevocably constitute and appoint THE NEVADA AGENCY AND TRUST
COMPANY as his attorney in-fact, to transfer the said shares on the books of the
Corporation with full power of substitution in the premises.

Dated: ________________________________


      (Name of Transferor)                   (Signature of Transferor)

Signature of Transferor guaranteed by:

____________________________________________
(Authorized Signature)

 

 

(BANK STAMP OR SEAL)

NOTE: The person named on the Stock Certificate(s) must ensure that the
signature to this Power of Attorney corresponds with the name as recorded on the
certificate(s) in every particular without alteration or enlargement or any
change whatever. The signature of the person executing this Power of Attorney
must be guaranteed by a Notary Public, Commissioner of Oaths, a Bank, Credit
Union or Trust Company or by a Member of the Toronto, Montreal or New York Stock
Exchange.

--------------------------------------------------------------------------------